210 Ga. 779 (1954)
83 S.E.2d 22
REDWINE, State Revenue Commr.,
v.
BROWNE-VINTNERS CO., INC.
18571.
Supreme Court of Georgia.
Argued May 11, 1954.
Decided June 14, 1954.
Eugene Cook, Attorney-General, George E. Sims, Jr., F. Douglas King, Assistant Attorneys-General, John W. Wilcox, Jr., for plaintiff in error.
Sutherland, Asbill & Brennan, James H. Wilson, Jr., contra.
DUCKWORTH, Chief Justice.
In all material respects this case is identical with Redwine v. Schenley Industries, ante, except that no plea of estoppel is here involved; consequently the ruling in division 1 of that decision is controlling here and requires a judgment of affirmance.
Judgment affirmed. All the Justices concur, except Head, J., who dissents.